DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 7/2/21 and 4/26/22 have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the vehicle" in the second line.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of expediting prosecution, the limitation will be interpreted as “a vehicle”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka et al. (JP 2019-149267) in view of Komiya (US 2018/0138528).
Regarding claim 1, Yamanaka teaches a fuel cell system in which a plurality of unit fuel cell groups are connected, each of the fuel cell unit groups including a hydrogen tank (210A, 210B), a fuel cell (100A, 100B), and a fuel cell controller (600A, 600B) configured to control power generation of the fuel cell ([0039]),
wherein each of the fuel cell unit groups comprises a tank-side hydrogen line, or filling branching channel (250A, 250B), having one end connected to the hydrogen tank (210A, 210B), and a hydrogen filling line, or filling flow path (270A, 270B), extending toward a hydrogen filling port (280) and a hydrogen supply line, or main channel (310A, 310B), extending toward the fuel cell (100A, 100B) (Figure 1),
a tank controller, or the integrated control unit (610), which controls discharge of hydrogen in the hydrogen tanks (210A, 210B) via shut valves (222A, 222B),
the hydrogen supply line, or main channel (310A, 310B), brings hydrogen to the fuel cell ([0010]),
the hydrogen supply lines (310A, 310B) are linked to each other via the connection flow path (312),
pressure reducing valves, or regulators (320A, 320B) and injectors (340A, 340B) which are valve mechanisms for adjusting the pressure applied to the fuel gas ([0016]),
the tank controller, or integrated control unit (610), determines the presence or absence of an abnormality in the entire fuel cell system and closes or opens the two shut valves (222A, 222B) according to the location of the abnormality ([0023]).

With further regard to claim 1, Yamanaka teaches the tank controller but fails to teach that the tank controller is configured to control filling of hydrogen in the hydrogen tanks.
Komiya teaches a fuel cell system including a tank controller, or controller (600), which controls filling of hydrogen in the hydrogen tanks (Figure 3). Komiya teaches that controlling filling of hydrogen in the hydrogen tanks is desirable in order to prevent fuel gas from leaking to the outside ([0011]).
It would have been obvious to the skilled artisan at the time of the invention to configure the tank controller of Yamanaka to control filling of hydrogen in the hydrogen tanks such as suggested by Komiya in order to prevent fuel gas from leaking to the outside.

With further regard to claim 1, Yamanaka fails to teach specifically a check valve in the hydrogen filling line.
Komiya teaches a check valve (210), in the hydrogen filling line, or sub pipe (201), in order to prevent fuel gas from flowing back to the filling port and from leaking to the outside ([0007]).
Therefore, it would have been obvious to the skilled artisan to provide check valves in the hydrogen filling lines of the unit fuel cell groups of Yamanaka such as suggested by Komiya in order to prevent fuel gas from flowing back to the filling port and from leaking to the outside.

As for claim 2, Yamanaka teaches that a connection flow path (312) that may be used to communicate the tanks to the fuel cell stacks as needed ([0058]).

Regarding claim 3, Yamanaka teaches that the fuel cell system is used in a fuel cell vehicle ([0009]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729